Title: To George Washington from Brigadier General Artemas Ward, 29 July 1776
From: Ward, Artemas
To: Washington, George

 

Sir
Boston 29 July 1776

Yesterday the armed Schooners Franklin and Hancock, commanded by Captains Skimmer and Tucker, sent into Marblehead a Ship from Hallifax bound to New York with refugee Tories and Tory Goods on board. The Invoices which Mr Glover the Agent sent me, I have inclosed. The same day Captain Burk in the armed Schooner Lee came into Marblehead to refit, having a few days since engaged a Ship and a Schooner (supposed to be Transports) and was likely to have taken them both, but, by some unhappy accident a quantity of powder took fire and blew up part of his Quarter Deck, killed two Men and wounded several more, by which accident he was obliged to leave the Vessels he had engaged and come into port to refit.
All the Articles your Excellency wrote for, which I could procure of the Agents, I have forwarded to Norwich; Invoices of them which I received from Mr Bradford and Mr Glover are inclosed. Mr Glover informs me he let Col. Glover have the Arms taken in the Ship Anne, for the use of his Regiment, and he being at New York can give an account of them. Mr Bradford informs me he has a prospect of collecting the most of the Arms he parted with, which if he accomplishes, I will have them forwarded immediately. The Agent for the Connecticut Brig Defence, which assisted in taking three of the Scotch Ships, protested against sending the Articles wrote for, until the decision of the Court of Admiralty was obtained and a division made, but I thought in the present circumstances I should be justified in ordering them to be immediately forwarded. I am Your Excellencys Obedient Humble Servant

Artemas Ward


P.S. I have inclosed an Hallifax News paper which was found on board the prize.

